EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that the Schedule 13G to which this Joint Filing Agreement is being filed as an exhibit shall be a joint statement filed on behalf of each of the undersigned. Date: January 30, 2014 FINANCIAL EDGE FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member FINANCIAL EDGE-STRATEGIC FUND, L.P. By:PL CAPITAL, LLC General Partner By: /s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL/FOCUSED FUND, L.P. By:PL CAPITAL, LLC General Partner By: /s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member GOODBODY/PL CAPITAL, L.P. By:GOODBODY/PL CAPITAL, LLC General Partner By: /s/ John W. Palmer John W. Palmer Managing Member By: /s/ Richard J. Lashley Richard J. Lashley Managing Member 1 GOODBODY/PL CAPITAL, LLC By: /s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL, LLC By: /s/ John W. Palmer John W. Palmer Managing Member By: /s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL ADVISORS, LLC By: /s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL LLC DEFINED BENEFIT PENSION PLAN By: /s/ John W. Palmer John W. Palmer Trustee By: /s/ Richard J. Lashley Richard J. Lashley Trustee LASHLEY FAMILY 2011 TRUST By: /s/ Beth Lashley Beth Lashley Trustee CAITLIN LASHLEY 2010 TRUST By:/s/ Richard J. Lashley Richard J. Lashley Trustee DANIELLE LASHLEY 2010 TRUST By:/s/ Richard J. Lashley Richard J. Lashley Trustee 2 By: /s/ John W. Palmer John W. Palmer By:/s/ Richard J. Lashley Richard J. Lashley By:/s/ Beth Lashley Beth Lashley By:/s/ Caitlin Fanelli Caitlin Fanelli By:/s/ Michael Fanelli Michael Fanelli By:/s/ Dr. Robin Lashley Dr. Robin Lashley 3
